On Petition to Rehear.
The petitioners (complainants below) have filed an able, dignified and courteous petition to rehear. We have given this petition very careful consideration and have read, and in some instances re-read, all the authorities cited in the petition as we did on the original briefs filed before the case was heard by us at Nashville. This case has received an unusual amount of consideration by each member of this Court. After the case was argued in Nashville, an opinion which was eventually handed down as the opinion of the Court was prepared and submitted to each member of the Court along with a copy of the opinion of the Court of Appeals on the question. The Court and each member thereof had these two opinions *622for some four or five weeks prior to our conference thereon. It was after each member of this Court had thus had ample opportunity and had compared the respective views of the Court of Appeals and this Court that the opinion of this Court was handed down.
Our opinion was and is that the Statute of Limitations starts its course against a judgment at law when that judgment is rendered in the court of original jurisdiction and not from the time that it is affirmed by the Court of Appeals. In reaching this conclusion we, as a matter of argument, cited other Statutes and holdings thereon. The question presented by this case seems to us to be analogous with the question presented in those cases which we cited, that is, that the question here is whether or not the Legislature has provided a tolling period for this Statute of Limitations pending the time the judgment is appealed when the judgment rendered by the Court of Appeals is a mere affirmance of the judgment below — the judgment below not being abrogated but merely being suspended pending the appeal. It is to this reasoning and holding that the present petition to rehear is filed. After very carefully considering, as heretofore said, this petition and the authorities cited therein, we are more convinced than ever that our original conclusion was and is correct.
Code Section 8595 is the Section governing the Statute of Limitations on personal injuries. This Section provides that the action for personal injuries shall be brought “within one year after cause of action accrued.” This Court held in Whaley v. Catlett, 103 Tenn. 347, 53 S. W. 131, 133, that “after much discussion, deliberation, and consideration, that the right of action accrued the moment the injury was done, and this even if the party *623was instantly killed, and was, nnder the general statute, barred within one year from that time.” The present suit, that is, the suit on the common law judgment, is merely a suit on a debt. The judgment rendered in the Circuit Court was never abrogated, it was merely held in suspense during the appeal. It therefore seems to us unquestionably that the rights of the party securing this judgment accrued when they received the judgment, that is, when the judgment was rendered originally in the Circuit Court. The Annotators to the Code Section 8601, the section here involved say: “The suit upon a judgment to recover a new judgment must be brought within ten years from its rendition, and if the suit is not brought within that time, the only remedy thereafter is by scire facias to revive the judgment, to which the defendant may plead and rely upon the ten-year statute.” Citing authorities.
It cannot be successfully challenged that the Circuit Court would have had a right to issue execution on the judgment immediately upon it being rendered and before the 30 days or the adjournment of court upon a proper showing for the issue of such execution by the plaintiffs. Code Section 8872 et seq. Suppose then that in this judgment the plaintiffs had made a proper showing and had immediate execution and then while that execution was out it had been appealed. This appeal would not relieve anything caught under this execution. If the matter was challenged it certainly would merely be stayed pending the outcome of the appeal. Such a situation actually happened in Karr v. Schade, 75 Tenn. 294, 295. This was a judgment before a justice of the peace where an instanter execution was issued before the time for appeal was up and on this instanter execution certain *624money was caught by garnishment. Then the justice of the peace’s judgment was appealed. The holding of the case, of course, is that upon the appeal of the justice of the peace’s judgment the judgment was vacated and annulled because on appeal the matter came up for trial de novo. The judgment in the case now before the Court is not abrogated but is merely suspended and would present an entirely different proposition. We merely cite the case as one showing that such a situation might and does happen. The appeals in the justice of the peace case and in the judgment rendered in the Circuit Court though are entirely diffierent. When we view the matter from the standpoint that a defendant if he was of a mind to do so might without any thought of ever profiting or reversing the lower court, appeal on a pauper’s oath and thus avoid the effect of the judgment rendered against him in the Circuit Court if this judgment did not amount to something at the time that it was rendered. In other words, the judgment then created the cause of action.
By authority of Code Section 10358 a creditor may file a bill in Chancery for himself and others to set aside fraudulent conveyances without having obtained a judgment at law. A fortiori a judgment creditor would have an equal right to file a bill based upon his Circuit Court judgment provided the debtor had made fraudulent conveyances to dispose of his property to defeat this judgment. We say this and cite this Section because it is another reason of why we think that the judgment creditor in the Circuit Court has a cause of action from the time of the rendition of his judgment there. His right and suit to set aside fraudulent conveyances is based upon his judgment that he received in the law court. It is through this that he becomes a creditor. This being true *625certainly the cause of action accrued at the time that he received the judgment. As we have heretofore said of course such an action on proper pleadings would and should be stayed pending the outcome of the appeal of the law judgment because it is on this judgment that the plaintiff in the Chancery suit becomes a creditor and which is the basis for his suit against fraudulent conveyances.
The Case of Epperson v. Robertson, 91 Tenn. 407, 19 S. W. 230, 232, is cited as authority for the present petitioner. This case though is not in point because in the first place that was a Chancery proceeding and the decree attempted to be filed there or wherein the 10 year Statute was plead to was not a final decree because the things to be done under that decree had not been carried out, that is, the land ordered to be sold had not been sold. A Chancery judgment presents an entirely different question from a law judgment. Then too, the facts in the Epperson case, supra, would negative it being applicable to the question involved in the instant case. As the court said the delay in the Epperson case was “at his own request, and for his own benefit” and therefore he could not take advantage of something that he had brought about himself.
As we said in our original opinion, “The Court of Appeals in part placed its decree in the present suit on its reasoning that the suit on the judgment and an execution on the judgment of the Court of Appeals should be considered from the same viewpoint”. The Court of Appeals in thus basing its judgment and reasoning based that on the holding of this Court in McGrew v. Reasons, 1879, 71 Tenn. 485, wherein the Court said: “An execution after the 10 years is an action on said judgment”.
*626This Court consisting of the same personnel as it consisted of when the opinion in McGrew v. Reasons, supra, was written had an opportunity and did a few years thereafter comment on its opinion in McGrew v. Reasons supra. The Court said that:
“The language employed in the argument of the judge delivering the opinion, on a supposititious case, though it may seem to pass upon this question, is not an adjudication. ’ ’
“The judgment being barred is merely evidence of debt upon which an action may be brought either by sci. fa. to revive, or in debt or assumpsit to recover the amount evidenced by it, to which pleas and replications may be used to make an issue involving the existence of the debt, the right to revive, and the effect of promises made within the time of the bar. An execution is not, in legal contemplation, an action, but the result of one. It cannot be made to perform the office of a writ, or summons, or declaration, and therefore cannot be traversed. It is awarded by the judgment, which must be allowed. The law limits the life of the judgment to 10 years. ’ ’ (Emphasis ours.) Cannon v. Laman, 75 Tenn. 513. The judge who delivered the opinion in the McGrew case, supra, dissented to the opinion in Cannon v. Laman, supra, which was delivered by Judge Turney.
After much thought and deliberation we are constrained to overrule this petition to rehear.
.All concur.